Citation Nr: 0838510	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for chronic 
laryngitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1943 
to March 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2005 and April 2006 lay statements, the veteran 
raised a claim for entitlement to service connection for 
obstructive sleep apnea, to include as secondary to service-
connected chronic laryngitis.  This issue is referred to the 
RO for action deemed appropriate. 

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).  


FINDING OF FACT

The veteran's chronic laryngitis is manifested by a chronic 
sore throat, hoarseness, and mucus. 


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
laryngitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a July 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of the 
assignment of effective dates or disability evaluations, 
there is no prejudice to the veteran because the veteran was 
so notified in a March 2006 letter and in April 2006, the 
veteran sent in a response form noting that he had no further 
information to submit.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007) (noting that notice deficiencies 
are prejudicial unless the VA shows that the purpose of the 
notice was not frustrated by demonstrating that the veteran 
had actual knowledge).  

The July 2005 letter provided notice to the veteran that he 
must submit or ask VA to obtain medical or lay evidence of 
worsening of his disability and the different type of 
evidence competent to show the such worsening, but did not 
notify the veteran that he must submit or ask VA to obtain 
evidence of the effect of the worsening on his employment and 
daily life, notice of the specific requirements of the 
diagnostic code to qualify for a higher rating, or notice of 
the application of diagnostic codes and disability ratings.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  
But there is no prejudice to the veteran because the January 
2006 statement of the case (SOC) and a March 2006 letter 
essentially provided such notice, the veteran was represented 
by an accredited veterans' service organization throughout 
the adjudication of the appeal, and the claim was 
readjudicated in a March 2006 supplemental SOC.  See Vazquez-
Flores, 22 Vet. App. at 43-44; see also Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons, 487 F.3d at 896; 
Sanders, 487 F.3d at 889.   

The veteran's service treatment records, VA medical records, 
and VA examination reports have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).

By a March 1944 rating decision, the RO granted service 
connection for chronic laryngitis and assigned a 30 percent 
evaluation under Diagnostic Code 0885, effective March 15, 
1944.  In a January 1948 rating decision, the RO assigned a 
10 percent evaluation under Diagnostic Code 6516, effective 
May 2, 1948.  In June 2005, the veteran filed a claim for an 
increased evaluation.  In an August 2005 rating decision, the 
RO continued the 10 percent evaluation, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  In October 2005, the veteran 
filed a notice of disagreement.  In January 2006, the RO 
issued an SOC.  That same month, the veteran filed a 
substantive appeal.

In August and December 2004 VA medical records, there was a 
history of chronic laryngitis.  The veteran reported cough 
with phlegm of several days and cough with clear sputum for 1 
to 2 weeks.  In a January 2005 VA record, there was a strong 
nonproductive cough.  In a February 2005 VA record, the 
veteran reported worsening cough with sputum.  There were no 
respiratory problems.  There was a history of chronic 
laryngitis.  In an April 2005 VA record, the veteran reported 
sputum, a stopped up nose, and clear rhinorrhea.  There was a 
history of chronic laryngitis.  In a May 2005 VA record, 
there was a history of chronic laryngitis.  In June 2005 VA 
records, the veteran reported mucus in his throat and a 
productive cough with mucus.  A July 2005 VA record noted 
chronic laryngitis of 50 years.  

In an August 2005 VA examination, the veteran reported a 
chronic sore throat that had progressively worsened.  The 
veteran reported nasal congestion, excess nasal mucous, itchy 
nose, water eyes, sneezing, occasional difficulty breathing 
through his nose, shortness of breath on moderate exertion, 
and hoarseness.  He stated that his primary symptoms were 
collection of mucous and secretions in the throat.  He could 
not drink large gulps or eat normal size bits of food.  The 
veteran stated that in cold weather, he lost his voice 
entirely and had constant soreness of the throat.  The 
veteran reported that his disorder had no effects on 
grooming, mild effects on bathing and dressing, moderate 
effects on toileting, severe effects on chores, shopping, 
sports, and feeding, and prevented exercise, sports, 
recreation, and travelling.  The veteran denied any history 
of trauma to the nose, sinus, larynx, or pharynx, and denied 
any nasal allergy, sinusitis, or history of neoplasm.  The 
veteran was not employed.  Upon examination, there was nasal 
mucous, mucous of the lower pharynx, slightly erythematous 
upper larynx, a normal soft palate with a slightly short 
uvula, and slight erythema of the lower pharynx and upper 
larynx, but neither were obstructed or stenotic.  The 
examiner noted there was no evidence of sinus disease, nasal 
obstruction, polyps, septal deviation, hypertrophy of 
turbinates from bacterial rhinitis, rhinoscleroma, tissue 
loss, scarring, or deformity of the nose, Wegener's 
granulomatosis or granulomatous infection, or laryngectomy.  
The diagnosis was chronic laryngitis with chronic sore 
throat, frequent coughing, and frequent yellow mucus 
expectorate.  

A March 2006 VA medical opinion was obtained from the 
examiner who conducted the August 2005 VA examination.  The 
examiner found minimal or minor chronic laryngitis.  The 
examiner opined that "[the veteran's] condition is not 
entirely organic and should not be expected to cause 
limitation of daily activities that he reports."  The 
examiner based this opinion on a physical examination of the 
veteran, review of the medical records, and 30 years of 
medical practice.  

In a June 2005 lay statement, October 2005 notice of 
disagreement, in the January 2006 substantive appeal, and in 
an April 2006 lay statement, the veteran reported that he had 
difficulty swallowing, his voice was constantly hoarse, and 
his throat swelled at times which made it difficult to 
breathe.  

The veteran's current 10 percent evaluation for chronic 
laryngitis contemplates hoarseness with inflammation of cords 
or mucous membrane.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
A maximum 30 percent evaluation is assigned for chronic 
laryngitis with hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
In various lay statements, the veteran reported hoarseness 
and throat swelling.  In VA medical records from August 2004 
through July 2005, there was evidence of chronic sore throat 
with mucous.  At the August 2005 VA examination, there was 
chronic sore throat, mucous, loss of voice in cold weather, 
and hoarseness.  The examiner found no evidence of polyps.  
In a March 2006 VA opinion, the examiner found minimal or 
minor chronic laryngitis.  The evidence thus more closely 
approximates a 10 percent, and not 30 percent, evaluation 
because there is laryngitis manifested by hoarseness with 
mucous, but no evidence of thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.  
Accordingly, an increased evaluation is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For sinusitis, a 30 
percent evaluation is assigned for 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, and a 
maximum 50 percent evaluation is assigned following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-
14 (2008).  An incapacitating episode of sinusitis is one 
that requires bed rest and treatment by physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-14, Note.  The veteran has not 
reported any incapacitating episodes due to his chronic 
laryngitis.  An increased evaluation is thus not warranted 
under the diagnostic code for sinusitis.

Additionally, the medical evidence of record demonstrates 
there was no total laryngectomy or granulomatous rhinitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6518, 6524 (2008).  
Furthermore, there was no evidence of loss of part or scars 
of the nose, tuberculous laryngitis, aphonia, stenosis of the 
larynx, injuries to the pharynx, or allergic, vasomotor, or 
bacterial rhinitis.  38 C.F.R. § 4.97, Diagnostic Codes 6504, 
6515, 6518-23 (2008).  Moreover, an evaluation in excess of 
10 percent is not warranted for deviated nasal septum.  
38 C.F.R. § 4.97, Diagnostic Codes 6502 (2008).  Accordingly, 
an increased evaluation is not warranted under alternative 
diagnostic codes.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, No. 06-3088, __ 
Vet. App. __ (Sept. 16, 2008) (noting that the issue of an 
extraschedular rating is a component of an increased rating 
claim and referral for consideration must be addressed either 
when raised by the veteran or reasonably raised by the 
record).  An extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional 
or unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 10 percent is provided 
for certain manifestations of the service-connected chronic 
laryngitis but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the veteran's laryngitis, as the criteria 
assesses throat hoarseness and mucous.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required frequent hospitalization due to 
service-connected chronic laryngitis and marked interference 
of employment has not been shown.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
chronic laryngitis at any time during the period pertinent to 
this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
see also Hart, 21 Vet. App. at 509-10.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for service-connected chronic 
laryngitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


